Citation Nr: 9915812	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that the RO denied service connection for 
PTSD in December 1992.  The veteran was notified by 
correspondence dated January 21, 1993, but did not appeal.

The RO has adjudicated entitlement to service connection PTSD 
on the merits, conceding that new and material evidence has 
been presented, and the Board agrees with that determination.

In October 1997 the case was remanded by the Board to allow 
the veteran to afford the veteran the opportunity for a 
hearing before the Board.

In March 1999, the veteran testified at a personal hearing 
before the undersigned Board Member.  The veteran has waived 
regional office consideration of evidence submitted at that 
hearing.  A copy of the transcript of that hearing is of 
record.


REMAND

The veteran has described several stressors that he claims 
were incurred in Vietnam.  These are listed in an October 
1992 statement, a December 1994 military history completed at 
the PTSD Clinic at the VA Medical Center in Albuquerque, and 
a December 1994 report from that clinic. The findings 
included a diagnosis of PTSD.  See Summary of Psychological 
Testing dated December 9, 1994.  However that diagnosis is 
based in part on history provided by the veteran which 
included the witnessing of a suicide by a fellow soldier.  
The United States Armed Services Center for Research of Unit 
Records (CRUR) (formerly U.S. Army and Joint Service 
Environmental Support Group) was unable to verify that 
incident.

Another alleged stressor was the death of a fellow soldier 
who the veteran had known since childhood.  CRUR did verify 
that Corporal C.S., was raised in the same town as the 
veteran and was killed in action in Vietnam.  CRUR reported 
that it was unable to verify any other alleged stressors 
without further detailed information.  CRUR also was unable 
to verify that the veteran participated in combat.

Though not verified by CRUR, the veteran's description of 
artillery or mortar fire and the Mess Hall being damaged by 
incoming rounds was supported by a service acquaintance in a 
March 1999 statement.  The RO has not had the opportunity to 
comment on the credibility of this statement.  

The Board notes that the veteran's claim is found to be well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
based upon a diagnosis of PTSD as reported in a December 9, 
1994 at the conclusion of a Summary of Psychological Testing, 
the veteran has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

The Board also notes that the veteran has never undergone a 
VA psychiatric examination.

The Court has held that, depending on the particular facts in 
each case, VA has some duty to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 and Supp. 1998).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); as modified by Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

In light of the foregoing, the case is REMANDED to the RO for 
the following development:
1. The veteran should be allowed to 
submit additional information in 
support of his claim, including any 
additional recollections of stressful 
events during active service.  All 
pertinent evidence received should be 
associated with the claims file.

2. The RO should then make a specific 
determination as to verification of 
stressors, particularly the events 
described in the March 1999 statement 
by a service acquaintance, based on 
the complete record, including the 
past attempt at stressor verification, 
and all applicable law, including 
38 C.F.R. § 3.304(f).  In reaching 
this determination, the RO should 
address any credibility questions 
raised by the record.

3. The veteran should be afforded a VA 
psychiatric examination.  The examiner 
should be informed as to which 
stressors have been verified for the 
purpose of determining whether 
exposure to a specific stressor in 
service has resulted in current 
psychiatric symptoms.  The examiner 
should indicate whether the diagnostic 
criteria to support a diagnosis of 
PTSD have been satisfied.  The 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with 
PTSD subscales.  The examiner should 
utilize the Fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving 
at diagnoses, enumerating the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria 
for any disorder found.  If PTSD is 
diagnosed, the stressors supporting 
the diagnosis must be identified, as 
must be the evidence documenting the 
stressors.  If the examiner finds that 
PTSD is related to stressors other 
than those which have been verified by 
the RO, it should be so noted and 
explained.  If PTSD is diagnosed, the 
examiner should specify what symptoms 
are related to PTSD as opposed to any 
other psychiatric disorders.  The 
claims folder and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4. Thereafter, the RO should carefully 
review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the RO should review the 
requested examination report and 
required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review 
the record and re-adjudicate the issue 
on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


